          Case 3:16-md-02741-VC Document 7673 Filed 11/12/19 Page 1 of 6



 1   WILKINSON WALSH + ESKOVITZ LLP                 COVINGTON & BURLING LLP
     Brian L. Stekloff (pro hac vice)               Michael X. Imbroscio (pro hac vice)
 2   (bstekloff@wilkinsonwalsh.com)                 (mimbroscio@cov.com)
     Rakesh Kilaru (pro hac vice)                   One City Center
 3
     (rkilaru@wilkinsonwalsh.com)                   850 10th St. NW
 4   2001 M St. NW                                  Washington, DC 20001
     10th Floor                                     Tel: 202-662-6000
 5   Washington, DC 20036
     Tel: 202-847-4030
 6   Fax: 202-847-4005
 7
     HOLLINGSWORTH LLP
 8   Eric G. Lasker (pro hac vice)
     (elasker@hollingsworthllp.com)
 9   1350 I St. NW
     Washington, DC 20005
10   Tel: 202-898-5843
11   Fax: 202-682-1639

12   Attorneys for Defendant
     MONSANTO COMPANY
13

14                              UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16
                                                )
17   IN RE: ROUNDUP PRODUCTS                    )    MDL No. 2741
     LIABILITY LITIGATION                       )
18                                              )    Case No. 3:16-md-02741-VC
                                                )
19   Jaime Alvarez Calderon v. Monsanto Co., et )    MONSANTO COMPANY’S
20   al. (Wave 1 Case)                          )    OPPOSITION TO MOTION TO FILE
     3:19-cv-01630-VC                           )    SHORT REBUTTAL REPORT OR
21                                              )    ADOPT DR. SAWYER’S ANALYSIS
                                                )    AND OPINIONS PROVIDED IN HIS
22                                              )    REPORTS FILED IN OTHER WAVE 1
                                                )    PLAINTIFFS’ CASES
23
                                                )
24                                              )
                                                )
25

26

27

28                                                  -1-
     MONSANTO COMPANY’S OPPOSITION TO MOTION TO FILE SHORT REBUTTAL REPORT OR ADOPT DR.
        SAWYER’S ANALYSIS AND OPINIONS PROVIDED IN HIS REPORTS FILED IN OTHER WAVE 1
                                     PLAINTIFFS’ CASES
                                      3:19-CV-01630-VC
           Case 3:16-md-02741-VC Document 7673 Filed 11/12/19 Page 2 of 6



 1           Plaintiff Jaime Alvarez Calderon’s Motion To File A Short Rebuttal Report Or Adopt Dr.

 2   Sawyer’s Analysis And Opinions Provided In His Reports Filed In Other Wave 1 Plaintiffs’ Cases is

 3   without merit and should be denied as untimely.

 4           October 4, 2019 was the deadline for Wave 1 plaintiffs to disclose their experts. Now, over a

 5   month later and less than two weeks from the expert discovery cutoff, Mr. Alvarez’s counsel seeks to

 6   disclose Dr. Sawyer as a new expert in Mr. Alvarez’s case. Mr. Alvarez’s counsel had ample time

 7   prior to the October 4, 2019 deadline to learn about Dr. Sawyer’s role and opinions in the Roundup

 8   litigation, understand the difference between general and case-specific opinions, coordinate with PSC

 9   leadership, and timely disclose Dr. Sawyer.

10           Dr. Sawyer’s role in the Roundup litigation is no secret. Dr. Sawyer has been disclosed in

11   numerous cases in this MDL. In 2018, he was disclosed in the first three cases worked up for trial,

12   including offering case-specific opinions in Stevick. 1 In Wave 1, he provided case-specific opinions

13   in eleven cases and a general causation opinion in one case. 2 Outside of the MDL, he has provided

14   testimony in the widely publicized Johnson and Pilliod trials and was disclosed and provided

15   deposition testimony in numerous Missouri state court cases. Thus, Mr. Alvarez’s counsel had

16   sufficient time and numerous opportunities to learn about Dr. Sawyer’s role and opinions in this

17   litigation.

18           Moreover, Mr. Alvarez’s counsel’s argument that he mistakenly believed exposure was solely

19   a general causation issue addressed by prior disclosures is not supported by what has actually taken

20   place in this litigation generally. PSC leadership never disclosed Dr. Sawyer as an expert during the

21   general causation Daubert proceedings in this Court. Instead, he first appeared along with the other

22   case-specific experts for Hardeman, Stevick, and Gebeyehou. More recently, on October 4, 2019,

23

24   1
       Monsanto filed a Daubert motion with respect to Dr. Sawyer’s opinions in Hardeman and
25   Gebeyhou. Plaintiffs subsequently withdrew Dr. Sawyer in Hardeman. Monsanto’s motion remains
     pending in other cases.
26   2
      Dr. Sawyer was disclosed as a case-specific expert in eleven Wave 1 cases: Dickey, Domina, Giglio,
     Harris, Hernandez, I., Janzen, Mendoza, Pollard, Russo, Sanders, Tanner. He was also disclosed as
27   a general causation expert in Perkins.
28                                                  -2-
     MONSANTO COMPANY’S OPPOSITION TO MOTION TO FILE SHORT REBUTTAL REPORT OR ADOPT DR.
        SAWYER’S ANALYSIS AND OPINIONS PROVIDED IN HIS REPORTS FILED IN OTHER WAVE 1
                                     PLAINTIFFS’ CASES
                                      3:19-CV-01630-VC
          Case 3:16-md-02741-VC Document 7673 Filed 11/12/19 Page 3 of 6



 1   PSC leadership disclosed general causation experts for all Wave 1 cases. Specifically, PSC leadership

 2   disclosed Drs. Portier, Ritz, and Weisenburger; Dr. Sawyer was notably absent. Further, other Wave

 3   1 Plaintiffs timely disclosed case-specific opinions about their individual exposures from Dr.

 4   Sawyer—an approach that would make little sense if Dr. Sawyer’s testimony covered only general

 5   causation. Accordingly, there was no reason for Mr. Alvarez’s counsel to believe that exposure was

 6   solely a general causation issue.

 7          Additionally, while Mr. Alvarez’s counsel’s failure to timely disclose Dr. Sawyer on October

 8   4, 2019 should alone warrant denial of Mr. Alvarez’s motion, it is important to note that Mr. Alvarez’s

 9   counsel learned of Monsanto’s case-specific exposure expert’s opinions over two weeks ago on

10   October 25, 2019 when Dr. Cohen’s report was served. If Mr. Alvarez’s counsel believed a response

11   to Dr. Cohen’s report was warranted, he should have sought relief immediately. Instead, he waited

12   over two weeks to file this motion in the midst of Wave 1 expert discovery while the Parties are busy

13   taking and defending numerous depositions across the country. This lack of diligence should not be

14   rewarded.

15          Nor should Mr. Alvarez’s counsel be allowed to evade the agreed-upon disclosure deadlines

16   by labeling Dr. Sawyer’s report as a “rebuttal report.” The Federal Rules of Civil Procedure delineate

17   specific requirements for expert witness disclosures. Plaintiff cannot submit Dr. Sawyer’s report,

18   over a month after expert disclosures were due, “simply by labeling it a ‘rebuttal report.’” See

19   Cyntegra, Inc. v. Idexx Labs., Inc., No. CV 06-4170 PSG (CTx), 2007 WL 5193736 at *9 (C.D. Cal.

20   Sep. 21, 2007).

21           For these reasons, Mr. Alvarez should not be allowed to disclose Dr. Sawyer—whether as a

22   case-specific, general, or “rebuttal” expert—at this late stage. Allowing disclosure is not only

23   contrary to the deadlines set by this Court, but would set a bad precedent going forward.

24          Finally, it is important to note that—contrary to Plaintiff’s claims—Monsanto would be

25   prejudiced by his untimely request to disclose Dr. Sawyer as an expert. If Dr. Sawyer intends to offer

26   opinions specific for Mr. Alvarez, as Plaintiff has suggested he will, Monsanto has a right to depose

27

28                                                    -3-
     MONSANTO COMPANY’S OPPOSITION TO MOTION TO FILE SHORT REBUTTAL REPORT OR ADOPT DR.
        SAWYER’S ANALYSIS AND OPINIONS PROVIDED IN HIS REPORTS FILED IN OTHER WAVE 1
                                     PLAINTIFFS’ CASES
                                      3:19-CV-01630-VC
          Case 3:16-md-02741-VC Document 7673 Filed 11/12/19 Page 4 of 6



 1   Dr. Sawyer regarding those opinions. Monsanto will have minimal time to prepare and depose Dr.

 2   Sawyer regarding his new opinions before the November 20 discovery cutoff and November 26

 3   deadline to file Daubert motions, especially in light of the deposition and motion practice taking place

 4   in numerous other cases at the same time. Accordingly, the disclosure of Dr. Sawyer should not be

 5   permitted. Applera Corp.-Applied Biosystems Grp. v. Illumina, Inc., No. C 07-02845 WHA, 2008

 6   WL 4810541 at *1 (N.D. Cal. Oct. 27, 2008).

 7          For these reasons, Mr. Alvarez’s motion is without merit and should be denied as untimely.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    -4-
     MONSANTO COMPANY’S OPPOSITION TO MOTION TO FILE SHORT REBUTTAL REPORT OR ADOPT DR.
        SAWYER’S ANALYSIS AND OPINIONS PROVIDED IN HIS REPORTS FILED IN OTHER WAVE 1
                                     PLAINTIFFS’ CASES
                                      3:19-CV-01630-VC
         Case 3:16-md-02741-VC Document 7673 Filed 11/12/19 Page 5 of 6



 1   DATED: November 12, 2019               Respectfully submitted,

 2                                          /s/ Brian L. Stekloff___________

 3                                          Brian L. Stekloff (pro hac vice)
                                            (bstekloff@wilkinsonwalsh.com)
 4                                          Rakesh Kilaru (pro hac vice)
                                            (rkilaru@wilkinsonwalsh.com)
 5                                          WILKINSON WALSH + ESKOVITZ LLP
                                            2001 M St. NW, 10th Floor
 6                                          Washington, DC 20036
                                            Tel: 202-847-4030
 7                                          Fax: 202-847-4005
 8                                          Pamela Yates (CA Bar No. 137440)
                                            (Pamela.Yates@arnoldporter.com)
 9
                                            ARNOLD & PORTER KAYE SCHOLER
10                                          777 South Figueroa St., 44th Floor
                                            Los Angeles, CA 90017
11                                          Tel: 213-243-4178
                                            Fax: 213-243-4199
12

13                                          Eric G. Lasker (pro hac vice)
                                            (elasker@hollingsworthllp.com)
14                                          HOLLINGSWORTH LLP
                                            1350 I St. NW
15                                          Washington, DC 20005
                                            Tel: 202-898-5843
16                                          Fax: 202-682-1639
17
                                            Michael X. Imbroscio (pro hac vice)
18                                          (mimbroscio@cov.com)
                                            COVINGTON & BURLING LLP
19                                          One City Center
                                            850 10th St. NW
20                                          Washington, DC 20001
21                                          Tel: 202-662-6000

22                                          Attorneys for Defendant
                                            MONSANTO COMPANY
23

24

25

26

27

28                                          -5-
     MONSANTO COMPANY’S OPPOSITION TO MOTION TO FILE SHORT REBUTTAL REPORT OR ADOPT DR.
        SAWYER’S ANALYSIS AND OPINIONS PROVIDED IN HIS REPORTS FILED IN OTHER WAVE 1
                                     PLAINTIFFS’ CASES
                                      3:19-CV-01630-VC
          Case 3:16-md-02741-VC Document 7673 Filed 11/12/19 Page 6 of 6



 1                                   CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this 12th day of November 2019, a copy of the foregoing was

 3   filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

 4   appearing parties of record.

 5                                              /s/ Brian L. Stekloff

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 -6-
     MONSANTO COMPANY’S OPPOSITION TO MOTION TO FILE SHORT REBUTTAL REPORT OR ADOPT DR.
        SAWYER’S ANALYSIS AND OPINIONS PROVIDED IN HIS REPORTS FILED IN OTHER WAVE 1
                                     PLAINTIFFS’ CASES
                                      3:19-CV-01630-VC
